1                                                                      JS-6
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          CENTRAL DISTRICT OF CALIFORNIA
7
                                                 )
8    RUSSELL H. JOHNSON III,                     ) Case No.: CV 19-575 DMG (ADSx)
                                                 )
9                             Plaintiff,         )
                                                 )
10                  v.                           )
                                                 ) JUDGMENT
11                                               )
     LUCENT-ALCATEL,                             )
12                                               )
                              Defendant.         )
13                                               )
                                                 )
14                                               )
                                                 )
15                                               )
16
17         The Court having granted Defendant Nokia of America Corporation’s (erroneously
18   sued as Lucent-Alcatel), motion to dismiss, with prejudice, by order dated July 24, 2019
19   [Doc. # 30],
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of Defendant and against Plaintiff Russell H. Johnson III.
22
23   DATED: July 24, 2019
24                                                            DOLLY M. GEE
25                                                    UNITED STATES DISTRICT JUDGE

26
27
28



                                                -1-
